Opinion by
Ellison, J.
When this cause was submitted, by agreement of the parties and consent of the court, the appellant was given ten days in which to file his brief and statement.
Though the ten days have long since expired, there is as yet no brief or statement in behalf of appellant. It is likewise discovered, on examination, there is no assign*511ment oí errors. The law absolutely requires a statement and brief, and they cannot be dispensed with even by agreement. — Dike v. Frank, 52 Mo. 551; Snyder v. Hopkins, 39 Mo. 418. The judgment below is affirmed.
The other judges concur.